DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Belinda Lee, on 10/18/2021.

The application has been amended as follows: 

Claim 1 (amended):  A non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor, cause the processor to:
control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user;
control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position;
control a receiver to receive an audio signal associated with at least one second sound source; and
control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source,
wherein the computer-readable instructions, when executed by the processor, further cause the processor to: 
control the communication device to receive second input information indicating a second defined position corresponding to a position of a sound image associated with the at least one second sound source with respect to a user; and
control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the second input information indicating the second defined position.

Claim 3 (canceled).

Claim 4 (amended):  The non-transitory computer-readable medium of claim 1 [[3]], wherein to receive the input information and the second input information, the processor is configured by the computer-readable instructions to: 
control the communication device to display a first image on a display screen of the communication device, the first image including a first user-input controller or field for selecting or inputting a direction of at least one first sound source with respect to the user, including an angle of the at least one first sound source with respect to the user; and 
control the communication device to display a second image on a display screen of the communication device, the second image including a second user-input controller or field for selecting or inputting a direction of at least one first sound source with respect to the user, including an angle of the at least one first sound source with respect to the user.

Claim 5 (amended):  The non-transitory computer-readable medium of claim 1 [[3]], wherein the first defined position is different from the second defined position.

Claim 14 (amended):  A system comprising:
an electronic memory device; and
a processor configured to:
control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user;
control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position;
control a receiver to receive an audio signal associated with at least one second sound source; and
control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source;
control the communication device to receive second input information indicating a second defined position corresponding to a position of a sound image associated with the at least one second sound source with respect to a user; and
control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the second input information indicating the second defined position.

Claim 16 (canceled).

Claim 19 (amended):  The system of claim [[1]] 14, wherein the processor is further configured to control the transmitter to transmit instructions to the audio output device, to control the audio output device to select a mode of operation of the audio output device from among at least two of the following modes:
a surround mode that controls a mixed sound associated with the at least one first sound source and the at least one second sound source such that a sound image associated with each of the sound sources is in a direction at which a user is facing, regardless of the orientation of the user’s head;
a static mode that controls a mixed sound associated with the at least one first sound source and the at least one second sound source such that a sound image associated with the at least one first sound source remains in a definable direction at which the user is facing regardless of the orientation of the user’s head, while a position at which a sound image associated with the at least one of the second sound source changes relative to a change in an orientation of the user’s head; and
a stage mode that controls the mixed sound associated with the at least one first sound source and the at least one second sound source such that a sound image associated with each of the first and second sound sources changes relative to a change in an orientation of the user’s head.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Mao et al. (US Pub. 20100290636) discloses a non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor, cause the processor to:  control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user; control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position; control a receiver to receive an audio signal associated with at least one second sound source; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source.  
However, Mao fails to teach the combination of a non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor, cause the processor to:  control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user; control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position; control a receiver to receive an audio signal associated with at least one second sound source; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source, wherein the computer-readable instructions, when executed by the processor, further cause the processor to:  control the communication device to receive second input information indicating a second defined position corresponding to a position of a sound image associated with the at least one second sound source with respect to a user; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the second input information indicating the second defined position.
Regarding independent claim 14, the prior art of record, Mao discloses a system comprising:  an electronic memory device; and a processor configured to:  control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user; control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position; control a receiver to receive an audio signal associated with at least one second sound source; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source.  
However, Mao fails to teach the combination of a system comprising:  an electronic memory device; and a processor configured to:  control a communication device to receive input information indicating a first defined position, the first defined position corresponding to a position of a sound image associated with at least one first sound source with respect to a user; control a transmitter of the communication device to transmit first information to an audio output device, the first information corresponding to the input information indicating the first defined position; control a receiver to receive an audio signal associated with at least one second sound source; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the audio signal associated with the at least one second sound source; control the communication device to receive second input information indicating a second defined position corresponding to a position of a sound image associated with the at least one second sound source with respect to a user; and control the transmitter to transmit second information to the audio output device, the second information including or corresponding to the second input information indicating the second defined position.  The distinct features, as disclosed in independent claims 1 and 14 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654